DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 1 June 2022, with respect to the rejections of claims 1-9 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 USC 102 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that US 20180027981 to Sherman, US 20120000207 A1 to Parish, and US 10634374 B1 to Duong are particularly relevant.  Regarding claim 1, the primary reference Sherman teaches Applicant’s claimed limitation except “the ventilation mechanism further includes a swirling stream generation part which swirls the air stream to cause the air stream to be discharged as a swirling stream from the exhaust port; and the swirling stream generation part has a cylindrical portion rising in a direction toward the exhaust port and generates the swirling stream by making the air stream swirl around the cylindrical portion”.  As shown in Applicant’s Figs. 4-7, the air sucked from the fans 11, 12 is restricted by the bottom wall portion 101 in the body case 10 and moves laterally around the tubular portion 105, and becomes a swirling flow. Then, it is exhausted upward, which is the contact surface with the human body in the surface cushion member 1100.  In contrast, Sherman teaches the port or scoop 2125 in Fig. 15 is also for drawing the air 116 downward and exhausting it to the side 130 (see [0116-0117]). Therefore, unlike the tubular portion 105 and the exhaust port 13 of the present application, the air is not exhausted toward the contact surface with a human body.  Although both Parish and Duong teach ventilation systems, neither of them teach Applicant’s claimed swirling stream.  Neither Sherman, Parish, Duong, nor the prior art (see PTO 982) teach or suggest Applicant’s claimed structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673